DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-15, and 17-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites a limitation “the object housing is detachably provided on the X-ray Talbot imaging apparatus with respect to an X-ray radiation range of the X-ray from the X-ray source” in lines 7-8.  The specification describes an X-ray Talbot imaging apparatus (1) comprising an object table (13) and an object housing (30) detachably provided on the object table (paragraph [0043]).  Since the X-ray Talbot imaging apparatus comprises an X-ray source and an X-ray detector, the limitation infers that the object housing is detachably provided on the X-ray source and the X-ray detector, contrary to the specification.  Therefore, claim 1 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites a limitation “a plurality of gratings” in line 9.  The specification describes an X-ray Talbot imaging apparatus comprising a first grating (14) and a second grating (15) (paragraph [0010]).  However, claim 1 recites the limitation “a plurality of gratings” not part of the X-ray Talbot imaging apparatus.  Therefore, claim 1 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 14 recites a limitation “the object housing is detachably provided on the X-ray Talbot imaging apparatus with respect to an X-ray radiation range of the X-ray from the X-ray source” in lines 7-8.  The specification describes an X-ray Talbot imaging apparatus (1) comprising an object table (13) and an object housing (30) detachably provided on the object table (paragraph [0043]).  Since the X-ray Talbot imaging apparatus comprises an X-ray source, an X-ray detector, and an object housing, the limitation infers that the object housing is detachably provided on the X-ray source, the X-ray detector, and the object housing, contrary to the specification.  Therefore, claim 14 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 15 recites a method step of “housing the object in an object housing that is detachably provided on the X-ray Talbot imaging apparatus with respect to an X-ray radiation range of the X-ray from the X-ray source” in lines 5-7.  The specification describes an X-ray Talbot imaging apparatus (1) comprising an object table (13) and an object housing (30) detachably provided on the object table (paragraph [0043]).  Since the X-ray Talbot imaging apparatus comprises an X-ray source and an X-ray detector, the limitation infers that the object housing is detachably provided on the X-ray source and the X-ray detector, contrary to the specification.  Therefore, claim 15 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites a phrase “the X-ray Talbot imaging apparatus” in lines 7-8, which renders the claim indefinite.  Since the X-ray Talbot imaging apparatus comprises an X-ray source, an X-ray detector, and an object housing, the limitation “the object housing is detachably provided on the X-ray Talbot imaging apparatus” could be interpreted as the object housing is detachably provided on the X-ray source, the X-ray detector, and the object housing.  When reading the preamble in the context of the entire claim, the recitation “the X-ray Talbot imaging apparatus” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Response to Amendment
Applicant’s amendments filed 29 March 2022 with respect to the specification have been fully considered.  The objection of the specification has been withdrawn.
Applicant’s amendments filed 29 March 2022 with respect to claim 3 have been fully considered.  The objections of claim 3 have been withdrawn.
Applicant’s amendments filed 29 March 2022 with respect to claim 4 have been fully considered.  The objection of claim 4 has been withdrawn.
Applicant’s amendments filed 29 March 2022 with respect to claim 6 have been fully considered.  The objection of claim 6 has been withdrawn.
Applicant’s amendments filed 29 March 2022 with respect to claims 5 and 7 have been fully considered.  The objections of claims 5 and 7 have been withdrawn.
Applicant’s amendments filed 29 March 2022 with respect to claim 17 have been fully considered.  The objection of claim 17 has been withdrawn.
Applicant’s amendments filed 29 March 2022 with respect to claim 18 have been fully considered.  The objection of claim 18 has been withdrawn.
Applicant’s amendments filed 29 March 2022 with respect to claims 3 and 4 have been fully considered.  The rejection of claims 3 and 4 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.
Applicant’s amendments filed 29 March 2022 with respect to claims  have been fully considered.  The rejection of claims  under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hoshino (U. S. Patent No. 6,937,695 B2) has been withdrawn. 

Response to Arguments
Applicant’s arguments filed 29 March 2022 with respect to claims 1, 3-15, and 17-20 have been fully considered and are persuasive.  The rejection of claims 1, 3-15, and 17-20 under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, has been withdrawn.
Applicant’s arguments filed 29 March 2022 with respect to claims 1, 5-15, and 17-20 have been fully considered and are persuasive.  The rejection of claims 1, 5-15, and 17-20 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on 29 March 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U. S. Patent No. 10,732,133 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Tsuboi et al. (U. S. Patent No. 10,852,255 B2) disclosed an X-ray imaging system.
Kitamura (U. S. Patent No. 10,695,019 B2) disclosed an X-ray imaging system.
Yasui et al. (U. S. Patent No. 10,371,649 B2) disclosed a radiation phase-change detection method and a radiation imaging apparatus.
Baturin et al. (U. S. Patent No. 9,494,534 B2) disclosed a material differentiation with phase-contrast imaging.
Schneider et al. (U. S. Patent No. 6,859,516 B2) disclosed a method for examining structures on a semiconductor substrate.
An English translation of JP2009-074800A by Patent Translate.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884